TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2014



                                     NO. 03-12-00544-CR


                                 Willie James Sauls, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM 167TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. Therefore, the Court affirms the trial court’s judgment. However,

there was error in the judgment and sentence that requires correction. Therefore, the Court

modifies the trial court’s judgment and sentence as follows: to reflect that appellant pleaded not

true to the two enhancement paragraphs. The judgment of conviction, as modified, is affirmed.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.